Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8, 9, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a Fresnel lens ...wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism, the draft angle is variable along this variable-draft-angle Fresnel prism, so that the draft angle is higher on a first side of the Fresnel lens than on a second side of the Fresnel lens that is substantially opposite the first side  wherein along the or at least one of the variable-draft-angle Fresnel prisms and from said second side to said first side,  the corresponding Fresnel prism comprises at least one spreading segment located laterally with respect to a direction extending from the first side to the second side, and in this spreading segment: the draft angle gradually increases from the top of the second side to a start of the spreading segment, then gradually decrease to an end of the spreading segment, and then gradually increases to the bottom of the first side.” The at least one spreading segment is not defined in the claim such that it is clear where the segment is positioned along the first side to second side. Applicant’s arguments recited paragraph 74 of the specification to explain the amendment. However, paragraph 74 fails to specifically disclose if the segment 13’ is on the same side of the lens as 13 or opposite surface parallel to the 13. The paragraph fails to disclose if 13’ is between R13 and the top of the lens or between R14 and the bottom of the lens. Essentially, it is unclear as to where this spread segment is located on the surface of the Fresnel lens. Nor do any of the figures clearly illustrate the location the segment. Figure 3 and 7 that correspond to elements discussed in paragraphs 73-75 also fails to clearly define and illustrate this feature. Thus, the claim is unclear and indefinite. 
Claim 22 further recites …”the draft angle increase from one Fresnel prism to the next along the given axis…extending form the optical axis to the peripheral edge”.  Claim 22 contradicts claim 8 from which it depend. Claim 22 provides that the draft angle increases from the optical axis to the edge and claim 8 requires a segment that increases and decreases. Thus, claim 22 is unclear and indefinite.  
Claims 9 and 21 inherit their indefiniteness from claim 8 from which depend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JH Pitkin (US659353) in view of Sugawara (US5160192).
Regarding claim 1, J.H. Pitkin teaches a Fresnel lens having an optical axis (x-axis) and comprising (see figures 1-3 and 6-9)) Fresnel prisms (see for example figures 1-3 and 6-9), each Fresnel prism having a first refracting facet, called the main facet, and a second reflecting facet, called the draft facet, the draft facet making a draft angle with respect to the optical axis (see figure 5 and 1),
wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism (see figure 2 for example), the draft angle is variable along this variable-draft-angle Fresnel prism, so that the draft angle is higher on a first side (top or bottom) of the Fresnel lens than on a second side (bottom or top) of the Fresnel lens that is substantially opposite the first side, (see figure 2; page 1, lines 53-55 and page 2, lines 35-45),wherein the angular difference between the minimum value of all the draft angle of the various Fresnel prisms on the second side (bottom side) of the Fresnel lens and the maximum value of all the draft angles of the various Fresnel prisms on the first side (top side) of the lens is 
JH Pitkin fails to specifically disclose wherein the angular difference has a value between 10 degrees and 20 degrees.
In the same field of endeavor, Sugawara teaches a Fresnel lens having an optical axis and comprising (see figures 7 and 10) Fresnel prisms, each Fresnel prism having a first refracting facet, called the main facet, and a second reflecting facet, called the draft facet, the draft facet making a draft angle with respect to the optical axis (see figures 7 and 10),
wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism, the draft angle is variable along this variable-draft-angle Fresnel prism (for example Side 125’ of figure 10), so that the draft angle is higher on a first side (top or bottom side) of the Fresnel lens than on a second side (portion around the central region at top or bottom) of the Fresnel lens that is substantially opposite the first side, wherein the angular difference between the minimum value of all the draft angle of the various Fresnel prisms on the second side (portion around the central region at top or bottom) of the Fresnel lens and the maximum value of all the draft angles of the various Fresnel prisms on the first side (top or bottom side) of the lens is substantially equal to the thickness of the light beam that illuminate the lens wherein the angular difference has a value between 10 degrees and 20 degrees (col. 5,lines 44-50 and col. 6, lines 17-30). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this angular range in a variable angle prism Fresnel lens which makes it possible to miniaturize the lens and provide proper direction of the beams. 

Regarding claim 3, the Fresnel lens according to claim 1, wherein the lens is oriented, in a vehicle, with the first side at the bottom of the Fresnel lens and second side at the top of the Fresnel lens- (see figure 2 and page 1, lines 1-10 of JH Pitkin).  
Regarding claim 4, the Fresnel lens according to claim 1, wherein the draft angle for at least one of the variable-draft-angle Fresnel prisms gradually increases from the second side to the first side (see figure 2 of JH Pitkin).
Regarding claim 5, the Fresnel lens according to claim 1, wherein the surface of the draft facets of the one or more variable-draft-angle Fresnel prisms is continuous-see figure 2 of JH Pitkin.
Regarding claim 6, the Fresnel lens according to claim 1, wherein, for a given axis perpendicular to the optical axis, the draft angles increase from one Fresnel prism to the next along the given axis, in a direction extending from the optical axis to the peripheral edge of the Fresnel lens ( see figure 2 of JH Pitkin).
Regarding claim 11, the Fresnel lens according to claim 1, wherein each Fresnel prism has a ridge, the ridges of at least half of the Fresnel prisms being coplanar (see figures 1 and 2 of JH Pitkin).
Regarding claim 12, the Fresnel lens according to claim 1, wherein each Fresnel prism has a ridge, the ridges of at least 75% of the Fresnel prisms being concentric (see figures 1 and 2 of JH Pitkin).

Claim 1-6, 10-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barone (US 2005041307) in view of J.H. Pitkin (US659353), further in view of Sugawara (US5160192).

wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism, the draft angle is variable along this variable-draft-angle Fresnel prism, so that the draft angle is higher on a first side of the Fresnel lens than on a second side of the Fresnel lens that is substantially opposite the first side, (see figure 4 and 9b; paragraph 23-25 and 28). Barone teaches several embodiments that varying the draft angle along the lens and focusing or spreading the beam over a range; however, Barone fails to specifically disclose an embodiment wherein the angular difference between the minimum value of all the draft angle of the various Fresnel prisms on the second side of the Fresnel lens and the maximum value of all the draft angles of the various Fresnel prisms on the first side of the lens is substantially equal to the thickness of the light beam that illuminate the lens wherein the angular difference has a value between 10 degrees and 20 degrees (col. 5,lines 44-50 and col. 6, lines 17-30).
In a same field of endeavor, J.H. Pitkin teaches a Fresnel lens having an optical axis (x-axis) and comprising (see figures 1-3 and 6-9)) Fresnel prisms (see for example figures 1-3 and 6-9), each Fresnel prism having a first refracting facet, called the main facet, and a second reflecting facet, called the draft facet, the draft facet making a draft angle with respect to the optical axis (see figure 5 and 1),
wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism (see figure 2 for example), the draft angle is variable along this variable-draft-angle Fresnel prism, so that the draft angle is higher on a first side (top or bottom) of the Fresnel lens than on a second side (bottom or top) 
JH Pitkin fails to specifically disclose wherein the angular difference has a value between 10 degrees and 20 degrees.
In the same field of endeavor, Sugawara teaches a Fresnel lens having an optical axis and comprising (see figures 7 and 10) Fresnel prisms, each Fresnel prism having a first refracting facet, called the main facet, and a second reflecting facet, called the draft facet, the draft facet making a draft angle with respect to the optical axis (see figures 7 and 10),
wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism, the draft angle is variable along this variable-draft-angle Fresnel prism (for example Side 125’ of figure 10), so that the draft angle is higher on a first side (top or bottom side) of the Fresnel lens than on a second side (portion around the central region at top or bottom) of the Fresnel lens that is substantially opposite the first side, wherein the angular difference between the minimum value of all the draft angle of the various Fresnel prisms on the second side (portion around the central region at top or bottom) of the Fresnel lens and the maximum value of all the draft angles of the various Fresnel prisms on the first wherein the angular difference has a value between 10 degrees and 20 degrees (col. 5,lines 44-50 and col. 6, lines 17-30). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Barone-Pitkin combination to include this angular range in a variable angle prism Fresnel lens which makes it possible to miniaturize the lens and provide proper direction of the beams. 
Regarding claim 2, the Fresnel lens according to claim 1, wherein at least 75% of the Fresnel prisms are variable-draft-angle Fresnel prisms (see paragraph 28 of Barone and figure 2 of JH Pitkin).
Regarding claim 3, the Fresnel lens according to claim 1, wherein the lens is oriented, in a vehicle, with the first side at the bottom of the Fresnel lens and second side at the top of the Fresnel lens (see paragraph 30). JH Pitkin teaches the Fresnel lens with largest draft angle at one side and the smallest at the other side (see figure 2 and page 1, lines 1-10 of JH Pitkin). Barone-JH Pitkin-Sugawara combination teaches using the Fresnel lens in a vehicle; and it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to orient the top and bottom to ensure the light is directed to a path/region of interest of the user. Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 4, the Fresnel lens according to claim 1, wherein the draft angle for at least one of the variable-draft-angle Fresnel prisms gradually increases from the second side to the first side (see figure 4 for example of Barone and see figure 2 of JH Pitkin).
Regarding claim 5, the Fresnel lens according to claim 1, wherein the surface of the draft facets (see figures 4, 8 and 9a for example) of the one or more variable-draft-angle Fresnel prisms is continuous (change in height); also see figure 2 of JH Pitkin.
Regarding claim 6, the Fresnel lens according to claim 1, wherein, for a given axis perpendicular to the optical axis, the draft angles increase from one Fresnel prism to the next along the given axis, in a direction extending from the optical axis to the peripheral edge of the Fresnel lens (see figure 3a, 4, 8 and 9b for example of Barone; see figure 2 of JH Pitkin).
Regarding claim 10, the Fresnel lens according to claim 1, wherein the main facet of at least one of the variable-draft-angle Fresnel prisms comprises diffractive optical segments (see paragraph 30).
Regarding claim 11, the Fresnel lens according to claim 1, wherein each Fresnel prism has a ridge, the ridges of at least half of the Fresnel prisms being coplanar (see figures 3b, 4, 8 and 9 and see figure 1 of JH Pitkin).

Regarding claim 16, see Examiner’s notes in claim 3. 
Regarding claim 17, see Examiner’s notes in claim 4
Regarding claim 18, see Examiner’s notes in claim 5.
Regarding claim 19, see Examiner’s notes in claim 6.

Claim 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheelwright et al (US 20180074323) in view of J.H. Pitkin (US659353), further in view of Sugawara (US5160192).
Regarding claim 1, Wheelwright et al teaches a Fresnel lens having an optical axis (x-axis) and comprising (see figures 2b, 2c, 2g and 6c) Fresnel prisms, each Fresnel prism having a first refracting facet, called the main facet, and a second reflecting facet, called the draft facet, the draft facet making a draft angle to the optical axis (see paragraphs 86-87),
wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism, the draft angle is variable along this variable-draft-angle Fresnel prism, so that the draft angle is higher on a first side of the Fresnel lens than on a second side of the Fresnel lens that is substantially opposite the first side (see figure 2c and 6c for example; paragraph 86-87, 184), wherein  Wheelwright teaches several embodiments that varying the draft angle along the lens with larger draft angle on the peripheral and focusing or spreading the beam over a range (see paragraph 94); however, Wheelwright fails to specifically disclose an embodiment wherein the angular difference between the minimum value of all the draft angle of the various Fresnel prisms on the second side of the Fresnel lens and the maximum value of all the draft angles of the various Fresnel prisms on the first side of the wherein the angular difference has a value between 10 degrees and 20 degrees.
In a same field of endeavor, J.H. Pitkin teaches a Fresnel lens having an optical axis (x-axis) and comprising (see figures 1-3 and 6-9)) Fresnel prisms (see for example figures 1-3 and 6-9), each Fresnel prism having a first refracting facet, called the main facet, and a second reflecting facet, called the draft facet, the draft facet making a draft angle with respect to the optical axis (see figure 5 and 1),
wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism (see figure 2 for example), the draft angle is variable along this variable-draft-angle Fresnel prism, so that the draft angle is higher on a first side (top or bottom) of the Fresnel lens than on a second side (bottom or top) of the Fresnel lens that is substantially opposite the first side, (see figure 2; page 1, lines 53-55 and page 2, lines 35-45),wherein the angular difference between the minimum value of all the draft angle of the various Fresnel prisms on the second side (bottom side) of the Fresnel lens and the maximum value of all the draft angles of the various Fresnel prisms on the first side (top side) of the lens is substantially equal to the thickness of the light beam that illuminate the lens (see page 2, lines 45-60; see also figures 8-9).  J.H. Pitkin teaches designing the Fresnel lens such that the beam of light emerges from the Fresnel lens to cover a targeted region. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, as known design parameter, to enhance the light coverage of the defined/focused region. 
JH Pitkin fails to specifically disclose wherein the angular difference has a value between 10 degrees and 20 degrees.
In the same field of endeavor, Sugawara teaches a Fresnel lens having an optical axis and comprising (see figures 7 and 10) Fresnel prisms, each Fresnel prism having a first refracting facet, called the main facet, and a second reflecting 
wherein for at least one of the Fresnel prisms, referred to as the variable-draft-angle Fresnel prism, the draft angle is variable along this variable-draft-angle Fresnel prism (for example Side 125’ of figure 10), so that the draft angle is higher on a first side (top or bottom side) of the Fresnel lens than on a second side (portion around the central region at top or bottom) of the Fresnel lens that is substantially opposite the first side, wherein the angular difference between the minimum value of all the draft angle of the various Fresnel prisms on the second side (portion around the central region at top or bottom) of the Fresnel lens and the maximum value of all the draft angles of the various Fresnel prisms on the first side (top or bottom side) of the lens is substantially equal to the thickness of the light beam that illuminate the lens wherein the angular difference has a value between 10 degrees and 20 degrees (col. 5,lines 44-50 and col. 6, lines 17-30). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this angular range in a variable angle prism Fresnel lens which makes it possible to miniaturize the lens and provide proper direction of the beams. 
Regarding claim 13, lighting module comprising:  a lens according to claim 1, and an element (HMD) for positioning a light source (display with light source), said element being intended to hold the light source in a given position with respect to the lens, the lighting module being arranged so as to form, by means of at least the first facets of the Fresnel prisms of the lens, a light beam with a cutoff line separating a light zone of the beam from a dark zone, when a light source is placed in the given position (see paragraph 86, 87 and 94).

Regarding claim15, lighting device comprising a lighting module (display) according to claim 13. 
Allowable Subject Matter
Claims 8, 9, 21 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH